Citation Nr: 0103876	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-20 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1949 to July 
1952.  He died on July [redacted], 1998.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the appellant's claims for 
service connection for the cause of the veteran's death and 
DIC under the provisions of 38 U.S.C.A. § 1318.  The 
appellant filed a timely appeal to these adverse 
determinations.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.
 
2.  The veteran's Certificate of Death indicates that he died 
on July [redacted], 1998 of gastric carcinoma.

3.  At the time of the veteran's death, he was not service 
connected for any disabilities.

4.  The appellant filed her claim for service connection for 
the cause of the veteran's death in August 1998.

5.  The appellant is precluded by statute from establishing 
that the veteran's death resulted from an injury or 
disability due to his inservice use of tobacco products.

6.  The veteran was not continuously rated totally disabled 
by reason of service-connected disabilities for a period of 
ten or more years immediately preceding his death.


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for the 
cause of the veteran's death must be denied based on a lack 
of entitlement under the law.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (2000); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

2.  The appellant's claim of entitlement to DIC benefits 
under 38 U.S.C.A. § 1318 must be denied based on a lack of 
entitlement under the law.  38 U.S.C.A. § 1318 (West 1991); 
38 C.F.R. § 3.22 (2000); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that all relevant evidence has been 
obtained with respect to the appellant's claims and that all 
necessary notice has been furnished.  In this regard, the 
Board notes that on September 4, 1998, the RO sent the 
appellant a letter detailing what evidence she needed to 
submit in order to establish her claims, including the type 
and nature of the medical and non-medical evidence required.  
Accordingly, the Board finds that no further assistance to 
the appellant is required in order to comply with the duty to 
assist as mandated by statute.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.§§ 5103 and 5103A, 5106-7). 

I.  Service connection for the cause of the veteran's death

Dependency and indemnity compensation may be awarded to a 
veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2000).  In 
order for service connection for the cause of the veteran's 
death to be granted, it must be shown that a service-
connected disorder caused the death, or substantially or 
materially contributed to it.  A service-connected disorder 
is one which was incurred in or aggravated by active service, 
or in the case of certain chronic diseases, one which was 
demonstrated to a compensable degree within one year of the 
veteran's separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1310 (West 1991 & Supp. 1996); 38 C.F.R. 
§§ 3.307, 3.309 (2000). 

A review of the claims file reveals that the veteran died on 
July [redacted], 1998.  The cause of death, as listed on the official 
Certificate of Death, was gastric carcinoma.  No disorders 
were listed in the lines reserved for conditions leading to 
the immediate cause of death.  At the time of the veteran's 
death, he was not service connected for any disabilities.

In reviewing the claims file, the Board notes that the 
appellant's claim for service connection for the cause of the 
veteran's death was received by VA on August 5, 1998.  In 
various correspondence sent to VA, she has clarified that she 
is not claiming that the cancer which caused the veteran's 
death began in service.  Rather, she is claiming that the 
veteran's cancer was due to his tobacco use, which she 
alleges began in service.  Specifically, she stated on her 
substantive appeal, received by VA in October 1999, that "I 
contend [the veteran] began smoking in service, became 
addicted to nicotine in service, and died of cancer which was 
caused by his tobacco use."

In this regard, the Board notes that on July 22, 1998, 
several weeks prior to the RO's receipt of the appellant's 
claim, the President signed the Internal Revenue Service 
Restructuring and Reform Act of 1998, Pub. L. No. 195-206, 
112 Stat. 685, 865-66 (1998) (codified at 38 U.S.C.A. 
§ 1103).  This law prohibits service connection for death or 
disability resulting from an injury or disability due to 
inservice use of tobacco products by a veteran.  This law 
applies to all claims filed after June 9, 1998.  As the 
appellant in this case filed her claim in August 1998, which 
is after June 9, 1998, this new law prohibits the grant of 
the benefit sought on appeal, regardless of the merits of the 
appellant's contentions.  As the disposition of this claim is 
based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  DIC

If the veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a), benefits are 
payable to the surviving spouse of a "deceased veteran" in 
the same manner as if the death were service-connected.  A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who either was in receipt of or 
entitled to receive compensation at the time of death for 
service-connected disabilities rated totally disabling.  38 
U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The service-connected 
disabilities must have been either continuously rated totally 
disabling for 10 or more years immediately preceding death or 
continuously rated totally disabling for at least 5 years 
from the date of the veteran's separation from service.  Id.  
The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

Except with respect to benefits under the provisions of 38 
U.S.C.A. 1318, issues involved in a survivor's claim for 
death benefits will be decided without regard to any prior 
disposition of those issues during the veteran's lifetime. 38 
C.F.R. § 20.1106.

The Board notes that, during the pendency of the appellant's 
appeal, VA promulgated changes to 38 C.F.R. § 3.22.  See 65 
Fed. Reg. 3,388 (2000) (effective January 21, 2000).  The 
amendments clarify the meaning of "entitled to receive" for 
purposes of that section.  Generally, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, such amendments may not be applied prior to 
the stated effective date.  See generally 38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461 (1997); 
VAOPGCPREC 3-2000.
Thus, to the extent that the amendments are more restrictive, 
the Board finds that the previous version of 38 C.F.R. § 3.22 
is more favorable to the appellant and will be applied in 
this case.  Karnas, 1 Vet. App. at 313. Therefore, the 
appellant will not be prejudiced by the Board's current 
consideration of her claim.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

In this case, the veteran separated from service in July 
1952.  At the time of his death in July 1998, he was not 
service connected for any disabilities.  Thus, the criteria 
specified in the statute to qualify the veteran as a 
"deceased veteran" for purposes of applying 38 U.S.C.A. § 
1318 are not satisfied.  Accordingly, the claim must be 
denied for lack of legal merit.  See Cacalda v. Brown, 9 Vet. 
App. 261, 265 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board acknowledges that, in some cases, an appellant is 
entitled to demonstrate that the veteran "hypothetically" 
would have been entitled to a 100 percent disability rating 
based on the evidence in the claims folder or in VA's custody 
prior to the veteran's death.  Carpenter v. West, 11 Vet. 
App. 140, 145 (1998) (quoting Green v. Brown, 10 Vet. App. 
111, 118 (1997)).  However, this provision is only applicable 
to 38 U.S.C.A. § 1318(b) "entitled to receive" claims filed 
prior to the promulgation of 38 C.F.R. § 20.1106, which was 
effective March 4, 1992.  Cole v. West, 13 Vet. App. 268, 279 
(1999); see 57 Fed. Reg. 4,088, 4102 (1992).  Because the 
instant claim was filed in August 1998, the Carpenter 
decision is not applicable.


ORDER

The appellant's claim for service connection for the cause of 
the veteran's death is denied.

The appellant's claim for DIC under the provisions of 38 
U.S.C.A. § 1318 is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

